DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
	Applicant’s claims appear to be specifically drawn to the embodiment represented in figures 20-23.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein said annular member joining said distal ends of said tines includes a central opening” however as claim 4 ultimately depends from claim 1 which recites “wherein said flow shaper includes a central opening” it’s unclear if these two recitations are referring to the same central opening or separate central openings. As such the claim is rendered indefinite as the metes and bounds cannot be ascertained. This claim shall be examined as best understood.
Claim 5 is also rejected under 35 USC 112(b) due to being dependent from claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chatrathi et al. (US Pat No 5,647,438).
Re claim 1, Chatrathi et al. show a sprinkler assembly (Figs. 1 & 2) comprising: 
a sprinkler body (10) including a passageway (12), an inlet opening (above 14), a discharge opening (below 14), and an axis (central axis of 30) extending through said discharge opening; 
a support (body of 30) extending from said body; 
a flow-shaper (20) mounted to said support; 
a closure device (14) releasably positioned at said discharge opening to thereby close said passageway; 
a heat responsive trigger (18) mounted to releasably retain said closure device at said discharge opening of said body; 
wherein said flow shaper (20) includes a central opening (30) and said axis extending through said opening (30) and a plurality of tines (41) extending from said support and including distal ends (39) extending inwardly towards said axis and being spaced apart to define therebetween a plurality of passageways (32) between said tines.
Re claim 2, Chatrathi et al. show said distal ends (39) of said tines are joined.
Re claim 3, Chatrathi et al. show said distal ends (39) of said tines are joined by an annular member (24).
Re claim 4, Chatrathi et al. show said annular member (24) joining said distal ends (39) of said tines includes a central opening (48).
Re claim 5, Chatrathi et al. show said plurality of tines comprises a first plurality of tines (41), said annular member (24) joining said distal ends (39) of said tines includes a second plurality of tines (see annotated figure) extending inwardly in said central opening (48).

    PNG
    media_image1.png
    699
    915
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752